429 F.2d 1387
UNITED STATES of America, Plaintiff-Appellee,v.Harold E. PETERS, Defendant-Appellant.
No. 28621 Summary Calendar.
United States Court of Appeals, Fifth Circuit.
Aug. 7, 1970.

Merrill L. Hartman (Court appointed), Tobolowsky, Schlinger & Blalock, Dallas, Tex., for defendant-appellant; Harold E. Peters, in pro. per.
Seagal V. Wheatley, U.S. Atty., John G. Truelson, Asst. U.S. Atty., San Antonio, Tex., Victor K. Sizemore, Asst. U.S. Atty., El Paso, Tex., for plaintiff-appellee.
Before GEWIN, GOLDBERG and DYER, Circuit Judges.
PER CURIAM:


1
Peters complains that the sentence which the trial court imposed in 1965 did not give him credit for his pre-sentence jail time.1  He concedes that Bryans v. Blackwell, 5 Cir. 1967, 387 F.2d 764, forecloses relief and asks us to overturn it.  We decline to do so.2


2
Affirmed.



1
 18 U.S.C.A. 3568


2
 Pursuant to our Rule 18 this case is decided without oral argument